The opinion of the court was delivered, by
Lowrie, C. J.
Any one who will examine the case of Butler v. Urch, 2 Grant’s Cases 247, will easily see that its decision enforced the true duties existing between the parties; but we are not now satisfied that the reasons which we their assigned are the proper ones. The 14th section of the Hundred Dollar Act gives justices of the peace jurisdiction of claims over a hundred dollars, “ if the parties voluntarily appear before him for that purpose ;” and we think now that this means appearing without any writ served, and that it has been so generally understood, as the cases cited in the argument show. We think now that voluntary appearance, not in answer to any process served, is a condition of the justice’s jurisdiction in such cases. And in the present case the judgment of the justice and its «affirmance below ought to be considered as expressing the true merits of the case, for it was confessed and signed by the defendant, and there is no pretence that it is not truly entered, or that there was any unfairness in the hearing. Yet possibly the Common Pleas might have reversed it, had it not been for the case of Butler v. Urch. They affirmed the judgment; can we review their decision ? We at first *115thought yes, because of the want of jurisdiction appearing on the record. But we find, § 22, that one of the very purposes of the certiorari is to inquire whether the cause of action was “ cognisable before a justice of the peace,” and the next words make the judgment of the Common Pleas final, and exclude a writ of error. This is too peremptory to be overlooked.
Writ of error quashed.